IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 341 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
GAIL L. SCHNEIDER,                        :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED and the Petition to Withdraw as Counsel is DISMISSED AS MOOT.